Citation Nr: 1004622	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1995 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was previously the subject of a March 2009 Board 
remand for additional development.  The required development 
has been completed, and the case is ready for appellate 
review.  


FINDINGS OF FACT

1.  The Veteran's right knee disorder is not related to 
active service, nor is it secondary to his service connected 
back disability.

2.  The Veteran's left knee disorder is not related to 
active service, nor is it secondary to his service connected 
back disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

2.  The criteria for the establishment of service connection 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of 
the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

Evidence

Service treatment records, dated December 1995, reflect that 
the Veteran complained of left knee pain following a fall.  
Upon physical examination, there was no effusion and the 
ligaments were intact.  The examiner diagnosed a left knee 
contusion.  

The Veteran underwent an October 1997 VA general medical 
examination.  He reported having knee pain following an 
injury, which was noticeable during exertion.  During 
physical examination, the Veteran presented a full range of 
motion in both knees and no tenderness upon palpation.  The 
VA physician did not find a disorder for either knee.   

In August 2004, the Veteran sought VA treatment for right 
knee pain.  The examiner noted tenderness of the right knee.  
X-rays of the knee did not show any abnormalities.  The 
physician diagnosed chronic tendonitis of the right knee.  
The Veteran again complained of right knee pain associated 
with low back pain in September 2004 and January 2005.  

A May 2005 VA treatment note suggested that the Veteran's 
back disability might have caused knee arthralgias due to an 
altered gait.  

The Veteran was reexamined by VA specifically for his 
bilateral knee disability in September 2009.  He affirmed 
having pain, stiffness, instability, and weakness in both 
knees.  The examiner observed the Veteran having difficulty 
ambulating.  Upon physical examination, the examiner noted 
subpatellar tenderness and crepitation in both knees and 
instability in the left knee.  The Veteran presented a 
limited range of motion in movement of both knees.  X-rays 
did not reflect any abnormalities.  The examiner diagnosed 
bilateral patellofemormal syndrome. 

The examiner opined that the bilateral patellofemormal 
syndrome was less likely related to active service.  She 
also opined that it was less likely related to the Veteran's 
service connected back disability.  To support her opinions, 
the examiner explained that the Veteran's December 1995 
right knee contusion resolved; as the October 1997 VA 
examination report did not note any right knee disability.  
She also cited medical studies concluding that low back pain 
is unlikely to cause knee disorders unless it is of such a 
severity to cause lower extremity muscle paralysis.  The 
lower extremity paralysis would cause a limp significant 
enough to affect the knee.  She also noted that the 
decreased activity level due to back pain makes it unlikely 
that the knees would be subjected to an increased workload.  
The examiner explained that the Veteran has patellofemormal 
syndrome, rather than arthritis, and it arises from multiple 
causes.  There is no consensus opinion as to the etiology of 
patellomfemormal syndrome, nor is there any evidence 
arthritis of the spine is a risk factor.  Thus, the examiner 
concluded that it is less likely the Veteran developed 
patellofemormal syndrome as a result of his back disability. 

Analysis
   
The Veteran contends his bilateral knee disabilities are 
secondary to his service connected back disability.  The 
Veteran is competent to report about the extent of the pain 
he experiences.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); 
see also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  However, he has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his lay opinion does 
not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT 
v. Brown, 9 Vet. App. 195, 201 (1996).  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  

There is competent medical evidence both for and against the 
Veteran's contention that his bilateral knee pain is 
secondary to his back disability.  See May 2005 VA treatment 
note and September 2009 VA examination report.  It has been 
held that the Board must determine how much weight is to be 
attached to each medical opinion of record.  See Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be 
placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the 
medical professionals and whether or not, and the extent to 
which, they reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

The Board finds the September 2009 VA examination report to 
have greater probative value than the May 2005 VA treatment 
note.  The examiner authoring the May 2005 VA treatment note 
did not cite any medical articles or give additional 
explanation for the rationale.  In contrast, the October 
2009 VA examination report reflects a medical opinion that 
it is less likely the knee disability is related to active 
service or secondary to the back disability.  The opinion is 
based upon a physical examination and review of the claims 
file.  To support her opinion, the VA physician cited a 
medical article and provided a thorough explanation.  See 
Guerrieri, supra.; Gabrielson, supra.; Prejean, supra.  The 
Board accepts the September 2009 VA examination report as 
probative competent medical evidence that the knee 
disabilities are less likely secondary to the service 
connected back disability.  See id.; 38 C.F.R. § 3.310.  The 
claims for service connection for disabilities involving 
both knees, as secondary to a service connected back 
disability, are denied.  

The Board has also considered whether service connection is 
warranted on a direct basis.  The only notation in service 
treatment records is a December 1995 finding of a left knee 
contusion after an injury.  There is no competent medical 
evidence suggesting that any present knee disorder is 
related to the December 1995 injury or any other incident of 
active military service.  Service connection on a direct 
basis is not warranted.  38 C.F.R. § 3.303.

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in July 2004, 
prior to the date of the issuance of the appealed June 2005 
rating decision.  

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The RO also furnish notice of the 
information and evidence necessary to substantiate a claim 
for secondary service connection in July 2005.  
While this letter was furnished after the issuance of the 
appealed rating decision, the appeal was subsequently 
readjudicated in a Supplemental Statement of the Case issued 
in November 2009.  This course of corrective action fulfills 
VA's notice requirements.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  The RO also fully complied with 
the remand instructions in the March 2009 Board remand by 
obtaining all updated treatment records and providing a VA 
knee examination.  The September 2009 VA knee examination 
was fully adequate for the purposes of adjudication.  It 
included a review of the claims file and medical opinion 
supported by a rationale addressing all theories of 
entitlement.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


